Citation Nr: 0738529	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The results of audiometric testing confirm the veteran 
has bilateral sensorineural hearing loss severe enough to be 
considered a disability for VA compensation purposes.

2.  The veteran's current bilateral hearing loss is 
etiologically related to active military service. 


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran and his representative contend, in substance, 
that the veteran's bilateral hearing loss is the result of 
his military service.  Because the claim on appeal is being 
granted in full, VA's statutory duties to notify and assist 
are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  



Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Where a veteran who served for 
ninety days or more during a period of was (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as sensorineural hearing loss, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. 
§ 3.303(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Impaired hearing is considered to be a disability for VA 
compensation purposes when the auditory threshold in any of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels (db) or greater; the thresholds for at least 
three of these frequencies are 26 db or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to claim for service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, service connection for hearing loss may be 
granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes. 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the veteran claims that he has a bilateral 
hearing loss disability as a result of acoustic trauma while 
on active duty.  The veteran contends, and his service 
records confirm, that he was assigned to an artillery unit, 
and that he was frequently exposed to gunfire.  Hence, with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the veteran was exposed to acoustic 
trauma of artillery gunfire in service.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The veteran underwent a VA audiological examination in 
January 2005.  This examination indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
35
35
LEFT
30
35
35
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

The audiometric findings from the January 2005 VA 
audiological examination meet the regulatory requirements for 
hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Accordingly, the remaining question under Hensley 
is whether there is a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.

The VA audiologist who conducted the January 2005 examination 
did not render an opinion as to a nexus between the veteran's 
current hearing loss and his military service; however, the 
veteran underwent a second VA audiological examination in 
July 2007.  The VA audiologist who conducted this more recent 
examination concluded, after a review of the veteran's 
service medical records, that it is at least as likely as not 
that the veteran's hearing was worsened as a result of his 
military experience.   

Accordingly, there is sufficient evidence based upon the 
opinion of the July 2007 audiologist to establish that the 
veteran's acoustic trauma during service caused the diagnosed 
bilateral hearing loss.  Hence, service connection for 
bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


